Citation Nr: 0724720	
Decision Date: 08/09/07    Archive Date: 08/20/07

DOCKET NO.  04-24 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for pes planus.

2. Entitlement to an initial disability rating in excess of 
zero percent rating for residuals of a right ankle fracture 
(right ankle disability), and a rating in excess of 10 
percent, since January 10, 2007.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1987 to 
June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for pes 
planus and a right ankle disability, and assigned a zero 
percent rating for each disability.

In a June 2004 rating action, the RO increased the disability 
rating for the veteran's pes planus to 10 percent, effective 
February 19, 2002.  In a May 2007 rating decision, the RO 
increased the disability rating for the veteran's right ankle 
disability to 10 percent, effective January 10, 2007.

The Board remanded these claims in June 2006 for further 
development.


FINDINGS OF FACT

1.  The veteran's pes planus is not severe; there is no 
objective evidence of marked deformity, accentuated pain on 
manipulation, or characteristic callosities.

2.  Prior to January 10, 2007, the veteran's right ankle 
disability was not productive of moderate limitation of 
motion.

3.  Since January 10, 2007, the veteran's right ankle 
disability has not been productive of marked limitation of 
motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Code 
5276 (2006).

2.  The criteria for a compensable initial disability rating 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Code 
5271 (2006).

3.  The criteria for an evaluation in excess of 10 percent 
for a right ankle disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.17a, Diagnostic Code 
5271 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises from a disagreement with the initial 
evaluations following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required; 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by the 
veteran, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  Per 
the June 2006 Board remand, the RO sent a letter to the 
veteran that same month requesting him to identify treatment 
providers since 2003.  He did not respond to this inquiry.  
In addition, in February 2003 and January 2007, he was 
afforded a formal VA examination to assess the existence, 
extent, and severity of pes planus and a right ankle 
disability.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Background & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R., Part 4.  If the 
evidence for and against a claim is in equipoise, the claim 
will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 56 (1990).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

I.  Pes Planus

Schedular ratings are assigned according to the manifestation 
of particular symptoms.  The veteran is evaluated pursuant to 
Diagnostic Code 5276 for pes planus, which provides a 10 
percent rating when it is moderate and bilateral or 
unilateral, with the weight-bearing line over, or medial to, 
the great toe; an inward bowing of the Achillis' tendon; or 
pain on manipulation and use of the feet.  It is rated 30 
percent when it is severe and bilateral, with objective 
evidence of a marked deformity, accentuated pain on 
manipulation and use, an indication of swelling on use, 
characteristic callosities.

Private medical records, dated from June to December 2002, 
show the veteran was seen for treatment of pes planus.  He 
reported painful "flatfeet" that had improved during these 
months, with the use of proscribed orthodics.  He experienced 
painful swelling in the left foot, following a joint sprain.  
This condition also improved over time.  

A VA examination was conducted in February 2003.  At that 
time, the veteran reported stiffness and soreness over his 
feet, and exacerbated pain with activity.   He stated that 
his orthodics made no difference to his pain.  The examiner 
found no gross deformities, lesions, tenderness on palpation, 
erythema, or inflammation.  His feet with dorsiflexion and 
plantar flexion, inversion and eversion, were within normal 
limits bilaterally.  X-rays showed bilateral pes planus.  The 
examiner diagnosed the veteran as having pes planus 
bilaterally with no loss of range of motion.

Another VA examination was conducted in January 2007.  At 
that time, the veteran reported "ongoing" pain in both feet 
with occasional swelling and flare-ups once per month.  The 
examiner found no swelling or pain on palpation.  Inversion 
was normal in the left foot without pain.  There was normal 
eversion in left foot, with the veteran noticing a 
"pulling" sensation.  Inversion was 25 degrees and eversion 
was 15 degrees in his right foot, with mild discomfort.  No 
additional limitation with repetitive motion was seen, and 
his gait was normal.  There was no instability noted in 
either foot.  The veteran over-pronated when he walked, but 
had normal posture.  No calluses, hammertoes, or any other 
deformity was noted on either foot.  X-rays showed bilateral 
pes planus.  The examiner diagnosed the veteran as having 
bilateral pes planus with mild chronic strain in both feet

In light of the foregoing, the Board finds that the veteran's 
pes planus does not warrant an evaluation in excess of 10 
percent.  There is no evidence of marked deformity, 
accentuated pain on manipulation, or characteristic 
callosities.  Thus, his claim is denied.

II.  Right Ankle Disability

The veteran is evaluated pursuant to Diagnostic Code 5271 for 
a right ankle disability, which provides a 10 percent 
evaluation when the ankle's limitation of motion is moderate.  
It is rated 20 percent when the limitation of motion is 
marked.



A.  Prior to January 10, 2007

Private medical records, dated from June to December 2002, 
show the veteran's right ankle range of motion had decreased 
dorsiflexion.  No treatment for this condition was indicated.

A VA examination was conducted in February 2003.  At that 
time, the veteran reported stiffness and soreness over his 
ankles, and exacerbated pain with activity.  The examiner 
found no gross deformities, lesions, tenderness on palpation, 
erythema, or inflammation.  His ankles with dorsiflexion and 
plantar flexion, inversion and eversion, were within normal 
limits bilaterally.  X-rays of the right ankle were normal.  
The examiner diagnosed the veteran as having a history of an 
old right ankle fracture, presently with no acute diagnosis 
and no loss of range of motion.

In light of the foregoing, the Board finds that the veteran's 
right ankle disability does not warrant a compensable 
evaluation prior to January 10, 2007.  There is no evidence 
of moderate limitation of motion; in fact, the VA examiner 
noted that there was no loss of range of motion.  Thus, the 
veteran's claim must be denied.

B.  Since January 10, 2007

A VA examination was conducted in January 2007.  At that 
time, the veteran reported pain and "cracking" in his right 
ankle.  The examiner found no swelling, deformity, or 
tenderness to palpation in either ankle.  The Achilles' 
tendon alignment was normal bilaterally.  Dorsiflexion was 15 
degrees and plantar flexion was 45 degrees in the right 
ankle, with an audible pop, but no pain.  No additional 
limitation with repetitive motion was found, and the 
veteran's gait was normal.  An x-ray of the right ankle was 
normal, with no evidence of a fracture.  The examiner 
diagnosed the veteran as having minimal occasional right 
ankle strain. 

In light of the foregoing, the Board finds that the veteran's 
right ankle disability does not warrant a rating in excess of 
10 percent.  There is no evidence of marked limitation of 
motion; in fact, the x-ray did not show evidence of an ankle 
fracture and the examiner diagnosed an "occasional" strain.  
Thus, the veteran's claim is be denied.

III.  Conclusion

The Board also notes there is no showing that the veteran's 
pes planus or right ankle disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of increased evaluations on extra-schedular bases.  
There is no showing that these disabilities result in marked 
interference with obtaining and maintaining employment.  
These conditions are not shown to warrant any, let alone 
frequent, periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
criteria for submission for assignment of extraschedular 
ratings are not met.  Thus, the Board is not required to 
remand these claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)


ORDER

An initial disability rating in excess of 10 percent for pes 
planus is denied.

An initial disability rating in excess of zero percent for a 
right ankle disability prior to January 2007, is denied.

A disability rating in excess of 10 percent for right ankle 
disability since January 2007, is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


